Citation Nr: 9913532	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  91-42 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for telangiectasia with 
epistaxis, microcytic anemia, hemangioma of the liver and a 
history of upper gastrointestinal bleeding, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
March 29, 1954, from April 14, 1954 to June 7, 1958, and from 
June 11, 1958 to August 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  This 
case was remanded by the Board in July 1992 and June 1995; it 
was most recently returned to the Board in September 1998.

The Board initially notes that the veteran, in an October 
1995 statement, withdrew his claim for a rating in excess of 
20 percent for low back disability.  The Board also notes 
that in March 1997, while the case was in remand status, 
service connection for sinusitis and asbestosis was granted; 
the veteran, in April 1997, submitted a statement indicating 
that he was satisfied with the ratings assigned both 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The Board lastly notes that the veteran, in 
April 1997, withdrew his claim for entitlement to service 
connection for urinary tract infection.  Accordingly, the 
only remaining issue on appeal is listed on the title page of 
this action.


REMAND

The Board initially notes that the veteran's representative, 
in a September 1998 statement, raised the issue of 
entitlement to service connection on a secondary basis for 
psychiatric disability.  This matter has not been addressed 
by the RO.

Briefly, the Board's June 1995 remand requested the RO to 
schedule the veteran for a VA examination by a specialist in 
vascular diseases, who was, inter alia, to specify all 
manifestations of the veteran's telangiectasia and associated 
disorders.

The record reflects that the veteran was afforded VA 
examinations in March and April of 1996, which were primarily 
concerned with the veteran's sinusitis.  The veteran was 
thereafter afforded a VA examination specifically for the 
disability on appeal in August 1997.  The Board notes that 
this examination was conducted by a physician experienced in 
general medicine only.  The examiner did not adequately 
identify the manifestations of the disability.  The Board 
notes that the veteran has challenged the accuracy of the 
examination and has continued to request an examination by a 
specialist in vascular diseases.  

Under the circumstances, the Board concludes that further 
development is warranted prior to adjudication of the 
veteran's claim.  Accordingly, this case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.   

2.  Then, the RO should arrange for 
the veteran to undergo a vascular 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's telangiectasia 
and associated disorders.  All 
indicated studies should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The veteran's claims files, 
including a copy of this REMAND, 
must be made available to the 
examiner for review, and the 
examiner should be requested to 
review the claims files thoroughly 
and specify all manifestations of 
the veteran's telangiectasia and 
associated disorders.  If necessary, 
examinations should be conducted by 
specialists in other fields to 
determine the nature and extent of 
all components of the disability.  
The rationale for all opinions 
expressed should be explained.  The 
examination report(s) is (are) to 
reflect whether a review of the 
claims files was made.  The 
examination report(s) must be typed. 

3.  The veteran should also be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorder present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examiner should 
be requested to provide an opinion 
as to whether any psychiatric 
disorder identified was caused or 
chronically worsened by the 
veteran's service-connected 
telangiectasia and associated 
disorders.  The claims folders, 
including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims files was made.  The 
report must be typed. 

4.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the claim 
for service connection on a 
secondary basis for psychiatric 
disability, to include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995), and readjudicate the issue 
on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


